UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2103


ANTHONY SAVAGE,

                  Plaintiff - Appellant,

          v.

WEST VIRGINIA DEPARTMENT      OF   HEALTH   AND   HUMAN   RESOURCES;
THERESA HAUGHT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.   John Preston Bailey,
Chief District Judge. (5:10-cv-00126-JPB)


Submitted:   April 30, 2013                       Decided:   June 6, 2013


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul T. Tucker, GROVE & DELK, PLLC, Wheeling, West Virginia, for
Appellant.    David L. Wyant, Thomas E. Buck, Diane G. W.
Senakievich, BAILEY & WYANT, PLLC, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Savage, an African-American, filed a complaint

in   state    court        against     his       employer,   the    West   Virginia

Department of Health and Human Resources, and Theresa Haught

(collectively, “Defendants”) alleging (1) racial discrimination

in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C.   §   2000e    et    seq.     (2006);      (2)   racial   discrimination   in

violation of the West Virginia Human Rights Act, W. Va. Code

§ 5-11-1     et   seq.      (1979),     and       (3)   retaliatory    conduct    in

contravention of substantial public policies of the state of

West Virginia.        Defendants subsequently removed the action to

federal court.       Shortly thereafter, Savage abandoned his federal

claims for race discrimination under Title VII and sought remand

to the state court.          The district court in its discretion denied

Savage’s motion to remand, exercised supplemental jurisdiction

over the state claims, and ultimately granted Defendants’ motion

for summary judgment.              On appeal, Savage argues the district

court abused its discretion in denying his motion to remand to

state court and erred in granting summary judgment to Defendants

on his state law employment discrimination claims. *                   We affirm.




     *
       Savage does not contest the district court’s grant of
summary judgment to Defendants on his disparate impact and
retaliation claims.



                                             2
            Savage first claims that the district court erred in

exercising supplemental jurisdiction over his state law claims

after he abandoned his federal claims in his amended complaint.

District courts have supplemental jurisdiction over state law

claims that “form part of the same case or controversy” as the

federal claim.       28 U.S.C. § 1367(a) (2006).              Once the district

court   dismissed     all    the   claims     over   which    it   had   original

jurisdiction,    the        district   court       had    “wide    latitude      in

determining whether or not to retain jurisdiction over [the]

state claims.”       Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir.

1995); see 28 U.S.C. § 1367(a), (c)(3) (2006).                     In exercising

its discretion, the district court should consider “convenience

and fairness to the parties, the existence of any underlying

issues of federal policy, comity, and considerations of judicial

economy.”     Shanaghan, 58 F.3d at 110 (citing Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).                 Upon review, we

conclude that the district court did not abuse its discretion in

retaining    supplemental      jurisdiction        over   Savage’s     state     law

claims.

            Savage    next    contends       the   district    court     erred   in

granting summary judgment to Defendants on his state law claim

that he was denied a promotion on account of his race.                           We

review a district court’s grant of summary judgment de novo,

viewing the facts and drawing reasonable inferences in the light

                                         3
most favorable to the non-moving party.             PBM Prods., LLC v. Mead

Johnson & Co., 639 F.3d 111, 119 (4th Cir. 2011).                       Summary

judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”                Fed. R. Civ. P. 56(a).          “Only

disputes over facts that might affect the outcome of the suit

under   the     governing   law   will   properly   preclude   the    entry     of

summary judgment.”          Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248 (1986).        To withstand a motion for summary judgment,

the non-moving party must produce competent evidence to reveal

the existence of a genuine issue of material fact for trial.

See Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th

Cir.    2002)    (“Conclusory     or     speculative    allegations     do     not

suffice, nor does a mere scintilla of evidence in support of

[the    non-moving     party’s]     case.”      (internal   quotation        marks

omitted)).

              Having reviewed the record and the parties’ arguments

on appeal, we conclude that the district court did not err in

its determination that, even assuming Savage could make out a

prima facie case of discrimination, Savage could not demonstrate

that his employer’s proffered non-discriminatory reasons for its

promotion decision was pretextual.              To the extent Savage argues

that    the   interviewing     panel     deliberately    violated     mandatory



                                         4
state law by refusing to consider performance evaluations, we

conclude this argument is without merit.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5